DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 7/20/22.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Claim Rejections - 35 USC § 103
2.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) 1s incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed  	invention is not identically disclosed as set forth in section 102, if the differences between the  	claimed invention and the prior art are such that the claimed invention as a whole would have  	been obvious before the effective filing date of the claimed invention to a person having ordinary  	skill in the art to which the claimed invention pertains. Patentability shall not be negated by  	the manner in which the invention was made.

4. 	Claims 1 - 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Totsu et al. (JP2014202491, hereinafter Totsu) in view of Sugiura et al. (WO2008013049 - See IDS dated 2/21/20, hereinafter Sugiura).
 	Regarding claim 1, Totsu discloses an apparatus comprising a piezoelectric
film 13 having a first main surface and a second main surface; a first electrode 15 on the first main surface of the piezoelectric film; and a second electrode 17 on the second main surface of the piezoelectric film (See Fig. 3, See Pg. 2, lines 1 - 23).
 	However, Tostu fails to disclose that at least one of the first electrode and the second electrode is formed of a material having an elastic modulus of 60 GPa or mote, and a product of a thickness of the least one of the first electrode and the second electrode in a stacking direction of the pressure sensor multiplied by the elastic modulus of the least one of the first electrode and the second electrode is 4 MPa*m or more.
 	However, Sugiura discloses an apparatus comprising foils 3A, 3B (See Fig. 1) having an elastic modulus of 110GPa, wherein a product of a specific thickness of the at least one of the first foil and the second foil 1n a stacking direction of the pressure sensor is enabled to be multiplied by the elastic modulus of the at least one of the first foil and the second foil to equate to 4 MPa*m or more (See Pg. 7, Para. 0077).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu according to the teachings of Sugiura for the purpose of, advantageously providing an improved sensor since this type of sensor detects a distortion generated in a measurement object without error with a simple and inexpensive configuration (See Sugiura, Pg. 2, Para. 0007).
 	Regarding claim 2, Totsu fails to disclose that both the first electrode and the second electrode are each formed of the material having the elastic modulus of 60 GPa or mote, and each of the product of the thickness of the first electrode multiplied by the elastic modulus of the first electrode and the product of the thickness of the second electrode multiplied by the elastic modulus of the second electrode is 4 MPam or more.
 	However, Sugiura discloses an apparatus comprising foils 3A, 3B (See Fig. 1) having an elastic modulus of 110GPa, wherein a product of a specific thickness of the at least one of the first foil and the second foil 1n a stacking direction of the pressure sensor is enabled to be multiplied by the elastic modulus of the at least one of the first foil and the second foil to equate to 4 MPam or more (See Pg. 7, Para. 0077).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu according to the teachings of Sugiura for the purpose of, advantageously providing an improved sensor since this type of sensor detects a distortion generated in a measurement object without error with a simple and inexpensive configuration (See Sugiura, Pg. 2, Para. 0007).
 	Regarding claim 3, Totsu fails to disclose that each of the product of the thickness of the first electrode multiplied by the elastic modulus of the first electrode and the product of the thickness of the second electrode multiplied by the elastic
modulus of the second electrode is 5 MPam or more.
 	However, Sugiura discloses an apparatus comprising foils 3A, 3B (See Fig. 1) having an elastic modulus of 110GPa, wherein a product of a specific thickness of the at least one of the first foil and the second foil 1n a stacking direction of the pressure sensor is enabled to be multiplied by the elastic modulus of the at least one of the first foil and the second foil to equate to 4 MPa*m or mote (See Pg. 7, Para. 0077).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu according to the teachings of Sugiura for the purpose of, advantageously providing an improved sensor since this type of sensor detects a distortion generated in a measurement object without error with a simple and inexpensive configuration (See Sugiura, Pg. 2, Para. 0007).
 	Regarding claim 4, Totsu fails to disclose that the product of the thickness of the least one of the first electrode and the second electrode in the stacking direction multiplied by the elastic modulus of the least one of the first electrode and the second electrode is 5 MPam or more.
 	However, Sugiura discloses an apparatus comprising foils 3A, 3B (See Fig. 1) having an elastic modulus of 110GPa, wherein a product of a specific thickness of the at least one of the first foil and the second foil 1n a stacking direction of the pressure sensor is enabled to be multiplied by the elastic modulus of the at least one of the first foil and the second foil to equate to 4 MPa*m or mote (See Pg. 7, Para. 0077).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu according to the teachings of Sugiura for the purpose of, advantageously providing an improved sensor since this type of sensor detects a distortion generated in a measurement object without error with a simple and inexpensive configuration (See Sugiura, Pg. 2, Para. 0007).
 	Regarding claim 5, in Totsu, the first electrode 15 includes a third main surface facing the piezoelectric film 13, and a fourth main surface opposite the third main surface; and the pressure sensor further comprises substrates 9, 16 having a shielding effect (See Fig. 3). 
 	Tostsu fails to disclose that the shield electrode is formed of a second material having an elastic modulus of 60 GPa or more, and the shield electrode has a product of a thickness of the shield electrode in a stacking direction of the pressure sensor multiplied by the elastic modulus of the shield electrode is 4 MPam or more.
 	However, Sugiura discloses an apparatus comprising foils 3A, 3B (See Fig. 1) having an elastic modulus of 110GPa, wherein a product of a specific thickness of the at least one of the first foil and the second foil 1n a stacking direction of the pressure sensor is enabled to be multiplied by the elastic modulus of the at least one of the first foil and the second foil to equate to 4 MPa*m or more (See Pg. 7, Para. 0077).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu according to the teachings of Sugiura for the purpose of, advantageously providing an improved sensor since this type of sensor detects a distortion generated in a measurement object without error with a simple and inexpensive configuration (See Sugiura, Pg. 2, Para. 0007).
 	Regarding claim 6, Totsu fails to disclose that the product of the thickness of the shield electrode in the stacking direction of the pressure sensor multiplied by the elastic modulus of the shield electrode is 5 MPam or more.
 	However, Sugiura discloses an apparatus comprising foils 3A, 3B (See Fig. 1) having an elastic modulus of 110GPa, wherein a product of a specific thickness of the at least one of the first foil and the second foil 1n a stacking direction of the pressure sensor is enabled to be multiplied by the elastic modulus of the at least one of the first foil and the second foil to equate to 4 MPa*m or more (See Pg. 7, Para. 0077).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu according to the teachings of Sugiura for the purpose of, advantageously providing an improved sensor since this type of sensor detects a distortion generated in a measurement object without error with a simple and inexpensive configuration (See Sugiura, Pg. 2, Para. 0007).
 	Regarding claim 7, in Totsu, a plurality of electrode layers 15, 17 are provided (See Fig. 3).
 	Totsu fails to disclose that a sum of products of thicknesses of the plurality of electrode layers in the stacking direction of the pressure sensor multiplied by elastic
moduli of the plurality of electrode layers is 4 MPam or more.
 	However, Sugiura discloses an apparatus comprising foils 3A, 3B (See Fig. 1) having an elastic modulus of 110GPa, wherein a product of a specific thickness of the at least one of the first foil and the second foil 1n a stacking direction of the pressure sensor is enabled to be multiplied by the elastic modulus of the at least one of the first foil and the second foil to equate to 4 MPa*m or more (See Pg. 7, Para. 0077).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu according to the teachings of Sugiura for the purpose of, advantageously providing an improved sensor since this type of sensor detects a distortion generated in a measurement object without error with a simple and inexpensive configuration (See Sugiura, Pg. 2, Para. 0007).
 	Regarding claim 8, Totsu fails to disclose that the sum of the products of thicknesses of the plurality of electrode layers in the stacking direction of the pressure sensor multiplied by the elastic moduli of the plurality of electrode layers is 5 MPa-m or more.
  	However, Sugiura discloses an apparatus comprising foils 3A, 3B (See Fig. 1) having an elastic modulus of 110GPa, wherein a product of a specific thickness of the at least one of the first foil and the second foil 1n a stacking direction of the pressure sensor is enabled to be multiplied by the elastic modulus of the at least one of the first foil and the second foil to equate to 4 MPa*m or mote (See Pg. 7, Para. 0077).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu according to the teachings of Sugiura for the purpose of, advantageously providing an improved sensor since this type of sensor detects a distortion generated in a measurement object without error with a simple and inexpensive configuration (See Sugiura, Pg. 2, Para. 0007).
 	Regarding claim 19, in Totsu, a bonding material bonds the piezoelectric film 13 to the first electrode 15 (See Pg. 2, lines 29 – 46).  	Totsu fails to disclose that the bonding material has an elastic modulus of 10 MPa or more.
 	However, Sugiura discloses an apparatus comprising foils 3A, 3B (See Fig. 1) having an elastic modulus of 110GPa, wherein a product of a specific thickness of the at least one of the first foil and the second foil in a stacking direction of the pressure sensor is enabled to be multiplied by the elastic modulus of the at least one of the first foil and the second foil to equate to 4 MPa*m or more (See Pg. 7, Para. 0077).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu according to the teachings of Sugiura for the purpose of, advantageously providing an improved sensor since this type of sensor detects a distortion generated in a measurement object without error with a simple and inexpensive configuration (See Sugiura, Pg. 2, Para. 0007).
 	Regarding claim 20, in Totsu, supports 18, 21 have an elastic modulus of 1 MPa or less (See Pg. 2, lines 24 – 28 and Pg. 3, lines 28 – 32).
5. 	Claims 9 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Totsu and Sugiura, as applied to claim 1 above, and further in view of Tawara et al. (JP2011185681 – See IDS dated 2/21/20, hereinafter Tawara) and Tsuchiya (JP2017058344 - See IDS dated 2/21/20).
 	Regarding claim 9, Totsu and Sugiura fail to disclose a resin substrate between the shield electrode and the first electrode. 	However, Tawara discloses an apparatus comprising a resin substrate (polyimide layer) 4 located between substrates 1,7 and a first electrode 3 (See Fig. 1). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu and Sugiura according to the teachings of Tawara for the purpose of, advantageously providing an improved sensor since this type of sensor is thin-layered and generates strong electromagnetic noises by action of high-frequency waves (See Tawara, the Abstract).  	Totsu, Sugiura and Tawara fail to disclose a via electrode connecting the shield electrode and first electrode.
 	However, Tsuchiya discloses an apparatus comprising a piezoelectric sensor 1 that includes a shield electrode 14 and a first electrode 12 that are connected and integrated via a terminal 3 (See Fig. 3, See Pg. 3, Para. 0010).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu, Sugiura and Tawara according to the teachings of Tsuchiya for the purpose of, advantageously providing an improved piezoelectric sensor since this type of sensor suppresses noise generation even when vibration is applied to the sensor (See Tsuchiya, Pg. 3, Para. 0006).
 	Regarding claim 10, Totsu and Sugiura fail to disclose a resin substrate.	However, Tawara discloses an apparatus comprising a resin substrate (polyimide layer) 4 located between substrates 1,7 and a first electrode 3 (See Fig. 1). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu and Sugiura according to the teachings of Tawara for the purpose of, advantageously providing an improved sensor since this type of sensor is thin-layered and generates strong electromagnetic noises by action of high-frequency waves (See Tawara, the Abstract).  	Totsu, Sugiura and Tawara fail to disclose that the resin substrate, the shield electrode, the via electrode and the first electrode are formed of a printed wiring board. 
 	However, Tsuchiya discloses an apparatus comprising a piezoelectric sensor 1 that includes a shield electrode 14 and a first electrode 12 that are connected and integrated via a terminal 3 (See Fig. 3, See Pg. 3, Para. 0010).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu, Sugiura and Tawara according to the teachings of Tsuchiya for the purpose of, advantageously providing an improved piezoelectric sensor since this type of sensor suppresses noise generation even when vibration is applied to the sensor (See Tsuchiya, Pg. 3, Para. 0006).
 	Regarding claim 11, Totsu and Sugiura fail to disclose a resin substrate between the shield electrode and the first electrode. 	However, Tawara discloses an apparatus comprising a resin substrate (polyimide layer) 4 located between substrates 1,7 and a first electrode 3 (See Fig. 1). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu and Sugiura according to the teachings of Tawara for the purpose of, advantageously providing an improved sensor since this type of sensor is thin-layered and generates strong electromagnetic noises by action of high-frequency waves (See Tawara, the Abstract).  	Totsu, Sugiura and Tawara fail to disclose a via electrode connecting the shield electrode and first electrode.
 	However, Tsuchiya discloses an apparatus comprising a piezoelectric sensor 1 that includes a shield electrode 14 and a first electrode 12 that are connected and integrated via a terminal 3 (See Fig. 3, See Pg. 3, Para. 0010).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu, Sugiura and Tawara according to the teachings of Tsuchiya for the purpose of, advantageously providing an improved piezoelectric sensor since this type of sensor suppresses noise generation even when vibration is applied to the sensor (See Tsuchiya, Pg. 3, Para. 0006).
 	Regarding claim 12, Totsu and Sugiura fail to disclose a resin substrate.	However, Tawara discloses an apparatus comprising a resin substrate (polyimide layer) 4 located between substrates 1,7 and a first electrode 3 (See Fig. 1). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu and Sugiura according to the teachings of Tawara for the purpose of, advantageously providing an improved sensor since this type of sensor is thin-layered and generates strong electromagnetic noises by action of high-frequency waves (See Tawara, the Abstract).  	Totsu, Sugiura and Tawara fail to disclose that the resin substrate, the shield electrode, the via electrode and the first electrode are formed of a printed wiring board. 
 	However, Tsuchiya discloses an apparatus comprising a piezoelectric sensor 1 that includes a shield electrode 14 and a first electrode 12 that are connected and integrated via a terminal 3 (See Fig. 3, See Pg. 3, Para. 0010).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu, Sugiura and Tawara according to the teachings of Tsuchiya for the purpose of, advantageously providing an improved piezoelectric sensor since this type of sensor suppresses noise generation even when vibration is applied to the sensor (See Tsuchiya, Pg. 3, Para. 0006).
 	Regarding claim 13, in Totsu, the second electrode 37 is formed of a conductive material and is connected to an additional electrode 33 via a piezoelectric layer 13 on the same plane (See Fig. 9). 	Totsu and Sugiura fail to disclose a resin substrate between the shield electrode and the first electrode. 	However, Tawara discloses an apparatus comprising a resin substrate (polyimide layer) 4 located between substrates 1,7 and a first electrode 3 (See Fig. 1). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu and Sugiura according to the teachings of Tawara for the purpose of, advantageously providing an improved sensor since this type of sensor is thin-layered and generates strong electromagnetic noises by action of high-frequency waves (See Tawara, the Abstract).  	Totsu, Sugiura and Tawara fail to disclose a via electrode connecting the shield electrode and first electrode.
 	However, Tsuchiya discloses an apparatus comprising a piezoelectric sensor 1 that includes a shield electrode 14 and a first electrode 12 that are connected and integrated via a terminal 3 (See Fig. 3, See Pg. 3, Para. 0010).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu, Sugiura and Tawara according to the teachings of Tsuchiya for the purpose of, advantageously providing an improved piezoelectric sensor since this type of sensor suppresses noise generation even when vibration is applied to the sensor (See Tsuchiya, Pg. 3, Para. 0006).
	Regarding claim 14, Totsu and Sugiura fail to disclose a resin substrate.	However, Tawara discloses an apparatus comprising a resin substrate (polyimide layer) 4 located between substrates 1,7 and a first electrode 3 (See Fig. 1). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu and Sugiura according to the teachings of Tawara for the purpose of, advantageously providing an improved sensor since this type of sensor is thin-layered and generates strong electromagnetic noises by action of high-frequency waves (See Tawara, the Abstract).  	Totsu, Sugiura and Tawara fail to disclose that the resin substrate, the shield electrode, the via electrode and the first electrode are formed of a printed wiring board. 
 	However, Tsuchiya discloses an apparatus comprising a piezoelectric sensor 1 that includes a shield electrode 14 and a first electrode 12 that are connected and integrated via a terminal 3 (See Fig. 3, See Pg. 3, Para. 0010).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu, Sugiura and Tawara according to the teachings of Tsuchiya for the purpose of, advantageously providing an improved piezoelectric sensor since this type of sensor suppresses noise generation even when vibration is applied to the sensor (See Tsuchiya, Pg. 3, Para. 0006).
 	Regarding claim 15, Totsu and Sugiura fail to disclose that the conductive tape is a double-sided tape.  	However, in Tawara, the conductive tape is a double-sided tape (See Pg. 7, Para. 0034).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu and Sugiura according to the teachings of Tawara for the purpose of, advantageously providing an improved sensor since this type of sensor is thin-layered and generates strong electromagnetic noises by action of high-frequency waves (See Tawara, the Abstract).  	Regarding claim 16, in Totsu, the second electrode 37 is formed of a conductive material and is connected to an additional electrode 33 via a piezoelectric layer 13 on the same plane (See Fig. 9). 	Totsu and Sugiura fail to disclose a resin substrate between the shield electrode and the first electrode. 	However, Tawara discloses an apparatus comprising a resin substrate (polyimide layer) 4 located between substrates 1,7 and a first electrode 3 (See Fig. 1). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu and Sugiura according to the teachings of Tawara for the purpose of, advantageously providing an improved sensor since this type of sensor is thin-layered and generates strong electromagnetic noises by action of high-frequency waves (See Tawara, the Abstract).  	Totsu, Sugiura and Tawara fail to disclose a via electrode connecting the shield electrode and first electrode.
 	However, Tsuchiya discloses an apparatus comprising a piezoelectric sensor 1 that includes a shield electrode 14 and a first electrode 12 that are connected and integrated via a terminal 3 (See Fig. 3, See Pg. 3, Para. 0010).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu, Sugiura and Tawara according to the teachings of Tsuchiya for the purpose of, advantageously providing an improved piezoelectric sensor since this type of sensor suppresses noise generation even when vibration is applied to the sensor (See Tsuchiya, Pg. 3, Para. 0006).
 	Regarding claim 17, Totsu and Sugiura fail to disclose a resin substrate.	However, Tawara discloses an apparatus comprising a resin substrate (polyimide layer) 4 located between substrates 1,7 and a first electrode 3 (See Fig. 1). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu and Sugiura according to the teachings of Tawara for the purpose of, advantageously providing an improved sensor since this type of sensor is thin-layered and generates strong electromagnetic noises by action of high-frequency waves (See Tawara, the Abstract).  	Totsu, Sugiura and Tawara fail to disclose that the resin substrate, the shield electrode, the via electrode and the first electrode are formed of a printed wiring board. 
 	However, Tsuchiya discloses an apparatus comprising a piezoelectric sensor 1 that includes a shield electrode 14 and a first electrode 12 that are connected and integrated via a terminal 3 (See Fig. 3, See Pg. 3, Para. 0010).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu, Sugiura and Tawara according to the teachings of Tsuchiya for the purpose of, advantageously providing an improved piezoelectric sensor since this type of sensor suppresses noise generation even when vibration is applied to the sensor (See Tsuchiya, Pg. 3, Para. 0006).
 	Regarding claim 18, Totsu and Sugiura fail to disclose that the conductive tape is a double-sided tape.  	However, in Tawara, the conductive tape is a double-sided tape (See Pg. 7, Para. 0034).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Totsu and Sugiura according to the teachings of Tawara for the purpose of, advantageously providing an improved sensor since this type of sensor is thin-layered and generates strong electromagnetic noises by action of high-frequency waves (See Tawara, the Abstract).                                                 Response to Arguments
6. 	Applicant’s arguments, on Pg. 8, lines 8 – 19 and Pg. 9, lines 1 – 10, with respect to these claims have been considered but are moot in view of the new grounds of rejection.  	With respect to applicant’s arguments that the references do not disclose “a first electrode on a first main surface of the piezoelectric film and a second electrode on a second main surface of the piezoelectric film”, after further consideration, it is the Examiner’s position that Totsu discloses such features in that a piezoelectric
film 13 includes a first main surface and a second main surface; a first electrode 15 is located on the first main surface of the piezoelectric film; and a second electrode 17 is located on the second main surface of the piezoelectric film (See Fig. 3, See Pg. 2, lines 1 - 23).

                                                         Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Takayuki et al. (JPH03214062) disclose a piezoelectric type acceleration sensor.
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        10/31/22